
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10

ECOLAB INC.

2001 NON-EMPLOYEE DIRECTOR STOCK OPTION AND
DEFERRED COMPENSATION PLAN


    1.  Description.  

    1.1.  Name.  The name of the Plan is the "Ecolab Inc. 2001 Non-Employee
Director Stock Option and Deferred Compensation Plan."

    1.2.  Purposes.  The purpose of the Plan is to attract and retain the
services of experienced and knowledgeable non-employee directors by providing
such directors with greater flexibility in the form and timing of receipt of
compensation for their service on the Board of Directors and an opportunity to
obtain a greater proprietary interest in the Company's long-term success and
progress through the receipt of Options and Annual Share Units and the deferral
of cash compensation in the form of credits to their Share Accounts, Cash
Accounts or Option Cash Accounts and the deferral of the receipt of Shares
issuable upon the stock-for-stock exercise of Options, thereby aligning such
directors' interests more closely with the interests of the Company's
stockholders.

    1.3.  Type.  The Plan is maintained primarily for the purpose of
compensating Qualified Directors and providing them with the opportunity to
obtain equity-based compensation and to defer cash compensation. The Plan is
intended to be unfunded for tax purposes. It will be construed and administered
in a manner that is consistent with and gives effect to the foregoing.

    1.4.  Components of Director Compensation.  Qualified Directors who are
eligible pursuant to Section 2.1 will receive Periodic Options, Share Unit
Compensation and Other Director Compensation as part of their annual
compensation for services rendered as directors of the Company, as determined by
the Board from time to time. Qualified Directors who are eligible pursuant to
Section 2.1 may defer the receipt of some or all of their Other Director
Compensation in the form of credits to their Cash Accounts, Share Accounts and
Option Cash Accounts. Qualified Directors who are eligible pursuant to
Section 2.1 may elect in lieu of the receipt of Share Unit Compensation to
receive credits to their Option Cash Accounts. Balances in Qualified Directors'
Option Cash Accounts will convert into Elective Options. Qualified Directors may
elect to defer receipt of Shares issuable upon the stock-for-stock exercise of
Periodic or Elective Options.

    2.  Participation.  

    2.1.  Eligibility.  

    (a) Each individual who is a Participant under any of the Prior Deferred
Compensation Plans will be eligible to have credits made to his or her Cash
Account and Share Account pursuant to Section 4.

    (b) Each individual who is a Qualified Director at any point during a Credit
Period with respect to which a credit is made pursuant to Section 5.1 is
eligible to have such credit made to his or her Share Account pursuant to
Section 5.1.

    (c) Each individual who is a Qualified Director on the first day of an
Election Period is eligible to make deferral elections pursuant to Section 5.2
with respect to such Election Period. An individual who becomes a Qualified
Director after the first day of the Election Period is eligible to make a
deferral election pursuant to Section 5.2 with respect to the remainder of such
Election Period. Any deferral election under Section 5.2 by a Participant who
receives a distribution pursuant to Section 9.3(a) or 9.3(c) will be suspended,
and no further amounts will be deferred under such section, until the first
anniversary of such distribution. Each individual who has made a valid election
pursuant to Section 5.2 and is a Qualified Director at any point during a Credit
Period with respect to which a credit is made

--------------------------------------------------------------------------------

pursuant to Section 5.2 is eligible to have such credit made to his or her
Account pursuant to Section 5.2.

    (d) Each individual who is a Qualified Director on the first day of an
Election Period is eligible to make an election pursuant to Section 5.3 with
respect to such Election Period. An individual who becomes a Qualified Director
after the first day of the Election Period is eligible to make an election
pursuant to Section 5.3 with respect to the remainder of such Election Period.
Each individual who has made a valid election pursuant to Section 5.3 and is a
Qualified Director at any point during a Credit Period with respect to which a
credit is made pursuant to Section 5.3 is eligible to have such credit made to
his or her Option Cash Account pursuant to Section 5.3.

    (e) Each Qualified Director is eligible to receive Elective Options pursuant
to Section 7.

    (f)  Each Qualified Director is eligible to receive Periodic Options
pursuant to Section 8.

    (g) Each Qualified Director is eligible to defer receipt of Shares issuable
upon the stock-for-stock exercise of Options pursuant to Section 5.4.

    2.2.  Ceasing to be Eligible.  An individual who ceases to be a Qualified
Director is not eligible to receive Elective Options pursuant to Section 7 or
Periodic Options pursuant to Section 8 or to make any elections or receive
further credits pursuant to Section 5, other than such credits relating to the
period prior to such cessation.

    2.3.  Condition of Participation.  Each Participant, as a condition of
participation in the Plan, is bound by all the terms and conditions of the Plan
and the Plan Rules, including but not limited to the reserved right of the
Company to amend or terminate the Plan, and must furnish to the Administrator
such pertinent information, and execute such election forms and other
instruments, as the Administrator or Plan Rules may require by such dates as the
Administrator or Plan Rules may establish.

    2.4.  Termination of Participation.  An individual will cease to be a
Participant as of the date on which he or she is neither eligible to receive
Elective Options pursuant to Sections 2.2 and 7, Periodic Options pursuant to
Sections 2.2 and 8, nor to make any elections or receive further credits
pursuant to Sections 2.2, 5 and 6 and his or her outstanding Options have been
exercised, cancelled or expired and his or her entire Account balances have been
distributed.

    3.  Participant Cash, Option Cash and Share Accounts.  For each Participant,
the Administrator will establish and maintain a Cash Account, a Share Account
and an Option Cash Account to evidence amounts credited with respect to the
Participant pursuant to Sections 4, 5 and 6. Subject to Section 9.3(c), each
Participant will always have a fully vested nonforfeitable interest in his or
her Account.

    4.  Carryover Credits from Prior Deferred Compensation Plans.  At the
Effective Time, the Cash Account and Share Account of each Participant will be
credited with the amount of cash or Share Units, if any, in such Participant's
corresponding cash account and share account, as the case may be, under the
Prior Deferred Compensation Plans, which will then be reduced to zero.

    5.  Compensation and Deferral Credits.  

    5.1.  Share Unit Compensation: Credits to Share Account.  Commencing with
respect to services to be performed after the Annual Meeting Date in 2001, each
Qualified Director will receive additional annual compensation (the "Share Unit
Compensation") in the form of credits to the Qualified Director's Share Account,
subject to any election made by the Qualified Director pursuant to Section 5.3
to receive credits to the Qualified Director's Option Cash Account in lieu of
Share Unit Compensation. The amount of the Share Unit Compensation will be
expressed in

2

--------------------------------------------------------------------------------

U.S. dollars and determined from time to time by the Board. A Qualified
Director's Share Account will be credited pursuant to this section on the last
day of each Credit Period (a "Credit Date") with, the number of whole and
fractional Share Units equal to the quotient of: (a) the dollar amount of the
Share Unit Compensation allocated to such full Credit Period, divided by (b) the
Market Price on the Credit Date. If a Qualified Director has not served for the
entire Credit Period for which the Share Unit Compensation relates, the amount
credited to the Qualified Director's Share Account will be based on the dollar
amount of the Share Unit Compensation earned by the Qualified Director during
the portion of the Credit Period for which he or she served.

    5.2.  Other Director Compensation: Credits to Cash, Option Cash and Share
Accounts.  Elective deferrals of Other Director Compensation will be made in
accordance with the following rules:

    (a)  Election to Defer Other Director Compensation.  Commencing with respect
to services to be performed after the Annual Meeting Date in 2001, each
Qualified Director may elect, in accordance with this section to defer the
receipt of all or a portion (in increments of ten percent) of his or her Other
Director Compensation relating to an Election Period in the form of credits to
his or her Cash Account, Option Cash Account and/or Share Account. Any such
deferral election will automatically apply to the Participant's Other Director
Compensation, as the amount of such Other Director Compensation is adjusted from
time to time.

    (b)  Time of Filing Election.  A deferral election pursuant to this section
will not be effective unless it is made on a properly completed election form
received by the Administrator before the first day of the Election Period to
which the deferral election relates or, in the case of an individual who becomes
a Qualified Director on or after the first day of the Election Period, within
30 days after the date such individual becomes a Qualified Director. Any
election delivered or deemed to be delivered under this Section 5.2(b) applies
only to Other Director Compensation relating to services performed after the
effective date of the election. Any deferral election in effect under a Prior
Deferred Compensation Plan will terminate automatically as of the Annual Meeting
Date in 2001.

    (c)  Allocation of Deferral.  In conjunction with each deferral election
made pursuant to this section, a Qualified Director must elect, in accordance
with and subject to the Plan Rules, how the deferral is to be allocated (in
increments of ten percent only) among his or her Cash Account, Option Cash
Account and Share Account. The sum of such percentages must not exceed
100 percent. Any portion of the deferral for which no election is made will be
allocated to the Qualified Director's Cash Account.

    (d)  Credits.  Unless otherwise provided in this Section 5.2(d), Other
Director Compensation deferred pursuant to this section will be credited to a
Qualified Director's Cash Account, Share Account and Option Cash Accounts, as
elected, as of the last day of each Credit Period. Such credits to the Qualified
Director's Cash Account and Option Cash Account will be in United States dollars
equal to the amount of the deferral allocated to each such Account. Such credits
to a Qualified Director's Share Account will be the number of whole and
fractional Share Units determined by dividing the United States dollar amount of
the deferral allocated to the Share Account by the Market Price of a Share on
the Credit Date. If a Qualified Director has not served or will not serve for
the entire Credit Period for which the Other Director Compensation relates, the
amounts credited to the Qualified Director's Cash Account, Share Account and
Option Cash Account, as elected, on the last day of the Credit Period will be
based on the amount of the deferral allocated to each such Account that the
Qualified Director has earned during the portion of the Credit Period for which
he or she served. Notwithstanding the above, the Option Cash Account of a
Qualified Director who will cease to be a member of the Board will be credited
pursuant to this section

3

--------------------------------------------------------------------------------




on the date the Qualified Director will cease to be a member of the Board as
opposed to the last day of the Credit Period.

    (e)  Succeeding Election Periods.  A deferral election pursuant to this
section will remain in effect until revoked or modified for future Election
Periods by the Qualified Director by delivering a new deferral election not
later than the day before the first Election Period to which the new deferral
election relates.

    (f)  Irrevocability.  A deferral election for a given Election Period is
irrevocable after the latest date by which the deferral election is required to
be given to the Administrator for such Election Period.

    5.3.  Share Unit Compensation: Election to Credit Option Cash Account.  In
lieu of receiving credits to a Participant's Share Account pursuant to
Section 5.1, a Qualified Director may elect to receive credits to the Qualified
Director's Option Cash Account (in increments of ten percent only), which
credits will convert into Elective Options pursuant to Section 7.

    (a)  Time of Filing Election.  An election made pursuant to this section
will not be effective unless it is made on a properly completed election form
received by the Administrator before the first day of the Election Period to
which the election relates or, in the case of an individual who becomes a
Qualified Director on or after the first day of the Election Period, within
30 days after the date such individual becomes a Qualified Director. Any such
election applies only to the Share Unit Compensation for services performed
after the effective date of the election, and will automatically apply to the
Qualified Director's Share Unit Compensation, as the amount of such Share Unit
Compensation is adjusted from time to time.

    (b)  Credits.  Unless otherwise provided in this Section 5.3(b), credits to
the Qualified Director's Option Cash Account pursuant to this section will be
made on the last day of each Credit Period and will be in United States dollars
equal to the dollar amount of the Share Unit Compensation allocated to such full
Credit Period. If a Qualified Director has not served or will not serve for the
entire Credit Period for which the Share Unit Compensation relates, the amount
credited to the Qualified Director's Option Cash Account on the last day of the
Credit Period will be based on the dollar amount of the Share Unit Compensation
allocated to the Qualified Director's Option Cash Account that the Qualified
Director has earned during the portion of the Credit Period for which he or she
served. Notwithstanding the above, the Option Cash Account of a Qualified
Director who will cease to be a member of the Board will be credited pursuant to
this section on the date the Qualified Director will cease to be a member of the
Board as opposed to the last day of the Credit Period.

    (c)  Succeeding Election Periods.  An election pursuant to this section will
remain in effect until revoked or modified for future Election Periods by the
Qualified Director by delivering a new election before the first day of the
Election Period to which the new election relates.

    (d)  Irrevocability.  An election for a given Election Period is irrevocable
after the latest date by which the election is required to be given to the
Administrator for such Election Period.

    5.4.  Credits to Share Account Relating to Receipt of Shares Issuable Upon
the Stock-for-Stock Exercise of Options.  Each Qualified Director may elect, in
accordance with this section and any other rules and procedures as the
Administrator deems appropriate, to defer receipt of all or a portion of the
Shares issuable upon the stock-for-stock exercise of an Option granted under the
Plan.

4

--------------------------------------------------------------------------------

    (a)  Time of Filing Election.  An election made pursuant to this section
will not be effective unless it is made on a properly completed election form
received by the Administrator at least six months prior to the Qualified
Director's exercise of the Option covered by the deferral election.

    (b)  Qualified Director Status.  An election made pursuant to this section
will not be effective unless the Participant is a Qualified Director both at the
time of execution of the deferral election and at the time of the exercise of
the Option, receipt of the Shares of which will be deferred.

    (c)  Required Stock-for-Stock Payment of Exercise Price.  The Qualified
Director must pay the Option exercise price by attestation as to ownership of
Previously Acquired Shares.

    (d)  Credits.  Receipt of Shares deferred with respect to an Option pursuant
to this section will be credited to a Qualified Director's Share Account as of
the day of exercise of such Option. The number of Share Units credited to the
Qualified Director's Share Account will equal the number of Shares with respect
to which the Option was exercised pursuant to this Section 5.4 by the Qualified
Director, net of the number of Shares attested to in payment of the exercise
price pursuant to this Section 5.4.

    (e)  Irrevocability.  An election pursuant to this section is irrevocable.

    6.  Earnings Credits.  

    6.1.  Earnings Credits to Cash and Option Cash Accounts.  

    (a)  General Rule.  Except as otherwise provided in Section 6.1(b), as of
the last day of each Credit Period after any credits have been made pursuant to
Section 5 on such date, a Participant's Cash Account and Option Cash Account
will be credited with interest, calculated on the balance in the Cash Account
and Option Cash Account as of the last day of the immediately preceding calendar
month and on the Credit Date at the Prime Rate in effect on each such date.

    (b)  Upon Termination of Service.  The Option Cash Account of a Qualified
Director who ceases to be a member of the Board and has elected to receive
credits to his or her Option Cash Account in lieu of Share Unit Compensation
pursuant to Section 5.3 or has elected to receive credits to his or her Option
Cash Account in lieu of all or part of his or her Other Director Compensation
pursuant to Section 5.2, will, after any credits have been made pursuant to
Section 5 on that date, be credited with interest, calculated on the balance in
the Qualified Director's Option Cash Account as of the last day of the
immediately preceding calendar month (if such date was not a Credit Date) and on
the date the Qualified Director ceases to be a member of the Board, at the Prime
Rate in effect on each such date.

    6.2.  Earnings Credits to Share Accounts.  A Participant's Share Account
will be credited as of the date on which dividends are paid on Shares with that
number of whole and fractional Share Units determined by dividing the dollar
amount of the dividends that would have been payable to the Participant if the
number of Share Units credited to the Participant's Share Account on the record
date for such dividend payment had then been Shares registered in the name of
such Participant by the Market Price of a Share on the date as of which the
credit is made.

    7.  Conversion of Option Cash Accounts into Elective Options.  

    7.1.  Grant of Elective Options Twice Per Year.  Except as otherwise
provided in Section 7.2, a Qualified Director who has elected to receive credits
to his or her Option Cash Account in lieu of Share Unit Compensation pursuant to
Section 5.3 or has elected to receive credits to his or her

5

--------------------------------------------------------------------------------

Option Cash Account in lieu of all or part of his or her Other Director
Compensation pursuant to Section 5.2, will be granted, as of each Annual Meeting
Date and November 1st an option to purchase the number of whole Shares (rounded
up to the next whole share) determined by multiplying four (4) by the quotient
obtained by dividing the then dollar value of the Qualified Director's Option
Cash Account as of the end of the immediately preceding Credit Period by the
Market Price on the date of grant (an "Elective Option"). Whenever an Elective
Option is granted, the Participant's Option Cash Account will be reduced to
zero. The other terms of the Elective Option are set forth in Section 10.

    7.2.  Grant of Elective Options Immediately Before Termination of
Service.  A Qualified Director who ceases to be a member of the Board and has
elected to receive credits to his or her Option Cash Account in lieu of Share
Unit Compensation pursuant to Section 5.3 or has elected to receive credits to
his or her Option Cash Account in lieu of all or part of his or her Other
Director Compensation pursuant to Section 5.2, will be granted, as of the day
the Qualified Director ceases to be a member of the Board, but after any credits
have been made to the Qualified Director's Option Cash Account pursuant to
Sections 5.2(d), 5.3(b) and 6.1(b), an Elective Option to purchase the number of
whole Shares (rounded up to the next whole share) determined by multiplying four
(4) by the quotient obtained by dividing the then dollar value of the Qualified
Director's Option Cash Account by the Market Price on that date. Upon the grant
of the Elective Option, the Qualified Director's Option Cash Account will be
reduced to zero. The other terms of the Elective Option are set forth in
Section 10. Notwithstanding the foregoing, if the number of Shares subject to
the Elective Option to be granted pursuant to this section is less than 100, an
Elective Option will not be granted to the Qualified Director pursuant to this
section, but rather a distribution will be made of his or her Option Cash
Account pursuant to Section 9.1 and Section 9.4, as applicable.

    8.  Periodic Options.  

    A Qualified Director may be granted from time to time one or more options to
purchase that number of whole Shares as determined by the Board in its sole
discretion ("Periodic Options"). Periodic Options will be deemed to be granted
as of the date specified in the grant resolution of the Board. The terms of the
Periodic Options are set forth in Section 10.

    9.  Distributions.  

    9.1.  Distribution of De Minimis Amount in Option Cash Account to a
Participant Upon Termination of Service.  A Participant who ceases to be a
member of the Board and is not granted an Elective Option pursuant to
Section 7.2 will (after any credits have been made pursuant to Sections 5.2(d),
5.3(b) and 6.1(b)) receive a lump sum cash distribution from his or her Option
Cash Account as soon as administratively practicable. The amount of the lump sum
payment will be equal to the balance of the Participant's Option Cash Account as
of the date of distribution (after any credits have been made pursuant to
Sections 5.2(d), 5.3(b) and 6.1(b)), and the balance of the Option Cash Account
will be reduced to zero.

    9.2.  Distribution of Cash and Share Accounts to a Participant Upon
Termination of Service.  

    (a)  Form of Distribution.  A Participant's Cash Account and Share Account
will be distributed as provided in this section in a lump sum payment unless
(i) the Participant elects, on a properly completed election form, to receive
his or her distribution in the form of annual installment payments for a period
of not more than 10 years and (ii) except when cessation results from
Disability, the date on which he or she ceases to be a member of the Board
follows by more than one year the date on which a properly completed election
form is received by the Administrator. Any election made pursuant to this
section may be changed from time to time upon the Administrator's receipt of a
properly completed election form,

6

--------------------------------------------------------------------------------

provided that, unless cessation results from Disability, such change will not be
valid and will not have any effect unless it is made more than one year prior to
a Participant's cessation of service as member of the Board. A new election to
change has no effect on any previous election until the new election becomes
effective, at which time any previous election will automatically be void. (For
example, if the Administrator receives an election to change on July 1 of year 1
and another election on September 1 of year 1, the July 1 election will become
effective on July 1 of year 2 and will remain in effect through August 30 of
year 2. On September 1 of year 2, the September 1 election will become
effective.) Any election made pursuant to this section will apply to the entire
balance of the Participant's Cash and Share Accounts attributable to credits
with respect to the period through the date on which he or she ceases to be a
member of the Board. If a Participant has a valid election in effect under any
Prior Deferred Compensation Plan, such Participant's prior election will
automatically be deemed to be the Participant's election under this section
unless and until a new election is made and has become effective. Any
distribution from a Participant's Cash Account will be made in cash only.
Subject to Section 14, any distribution from a Participant's Share Account will
be made in whole Shares only, rounded up to the next whole Share.

    (b)  Time of Distribution.  Distribution to a Participant will be made (if
in lump sum) or commence (if in installments) as soon as administratively
practicable after the next Credit Date after the Participant ceases to be a
member of the Board; provided that if a lump sum distribution from a
Participant's Share Account would otherwise be made after the record date for a
dividend but before the payment date for such dividend, the distribution will be
delayed and made as soon as administratively practicable after the earnings
credits have been made to the Share Account pursuant to Section 6.2 on the
payment date of the dividend (the "Time of Distribution").

    (c)  Amount of Distribution for Cash Account.  

    (i)  Lump Sum.  The amount of a lump sum payment from a Participant's Cash
Account will be equal to the balance of the Cash Account as of the Time of
Distribution.

    (ii)  Installments.  The amount of each installment payment from a
Participant's Cash Account will be determined by dividing the balance of the
Cash Account as of the distribution date for such installment payment by the
total number of remaining payments (including the current payment).

    (d)  Amount of Distribution for Share Account.  

    (i)  Lump Sum.  A lump sum distribution from a Participant's Share Account
will consist of the number of Shares equal to the number of Share Units credited
to the Share Account as of the Time of Distribution, rounded up to the next
whole Share.

    (ii)  Installments.  Each installment distribution from a Participant's
Share Account will consist of the number of Shares determined by dividing the
number of whole Share Units credited to the Share Account as of the distribution
date for such installment distribution by the total number of remaining payments
(including the current payment) and rounding the quotient to the next whole
Share.

    (e)  Reduction of Account Balance.  The balance of the Cash or Share Account
from which a distribution is made will be reduced, as of the date of the
distribution, by the cash amount or number of Shares distributed.

    9.3.  Other Distributions from Cash, Option Cash and Share Accounts to a
Participant.  The provisions of this section will apply notwithstanding
Section 9.2 or any election by a Participant to the contrary.

7

--------------------------------------------------------------------------------

    (a)  Withdrawals Due to Unforeseeable Emergency.  A distribution will be
made to a Participant from his or her Account if the Participant submits a
written distribution request to the Administrator and the Administrator
determines that the Participant has experienced an Unforeseeable Emergency. The
amount of the distribution may not exceed the lesser of (a) the amount necessary
to satisfy the emergency, as determined by the Administrator, or (b) the sum of
the balances of the Participant's Accounts as of the date of the distribution,
as the case may be. Payments made on account of an Unforeseeable Emergency will
not be made to the extent that such Unforeseeable Emergency is or may be
relieved through reimbursement or compensation by insurance or otherwise, by
liquidation of the Participant's assets (to the extent that such liquidation
would not itself cause severe financial hardship) or by cessation of deferrals
under Section 5.2. Any distribution pursuant to this section will be made as
soon as administratively practicable after the Administrator's determination
that the Participant has experienced an Unforeseeable Emergency and in the form
of a lump sum payment that is (a) in cash from the Cash and Option Cash Accounts
and (b) in Shares (rounded up to the next whole Share). Any distribution
pursuant to this section will be made first from the Participant's Cash Account,
then from the Participant's Option Cash Account and then from the Participant's
Share Account.

    (b)  Small Benefits.  

    (i)  Cash Account.  Each installment distribution to a Participant who has
ceased to be a member of the Board will be at least $2,500 or such smaller
amount that equals the balance of the Participant's Cash Account.

    (ii)  Share Account.  If the balance of the Share Account of a Participant
who has ceased to be a member of the Board is fewer than 100 Share Units as of
the day of any installment distribution pursuant to Section 9.2(d)(ii), such
remaining balance will be distributed to the Participant in the form of a lump
sum distribution, that will consist of the number of Shares equal to the number
of Share Units credited to the Share Account as of that date, rounded up to the
next whole Share, as soon as administratively practicable. Each installment
distribution to a Participant who has ceased to be a member of the Board must be
at least 100 Share Units or such smaller number of Share Units that remains in
the Participant's Share Account.

    (c)  Accelerated Distribution.  A Participant may, at any time, elect an
immediate distribution of his or her Cash, Option Cash and Share Accounts in an
amount equal to 90 percent of the sum of the balances of the Cash, Option Cash
and Share Accounts as of the date of the distribution, in which case the
remaining balances of such Accounts will be forfeited. The distribution will be
made in the form of a lump sum payment as soon as administratively practicable
after the Administrator's receipt of a written application in form prescribed by
the Administrator. Any distribution pursuant to this section from a
Participant's Cash and Option Cash Accounts will be made in cash. Any
distribution pursuant to this section from a Participant's Share Account will be
made in whole Shares (rounded up to the next whole Share). The balance of the
Cash, Option Cash or Share Accounts from which a distribution is made will be
reduced to zero as of the date of the distribution.

    (d)  Payment in Event of Incapacity.  If any individual entitled to receive
any payment under the Plan is, in the judgment of the Administrator, physically,
mentally or legally incapable of receiving or acknowledging receipt of the
payment, and no legal representative has been appointed for the individual, the
Administrator may (but is not required to) cause the payment to be made to any
one or more of the following as may be chosen by the Administrator: the
Beneficiary (in the case of the incapacity of a Participant); the institution
maintaining the individual; a custodian for the individual under the Uniform
Transfers to

8

--------------------------------------------------------------------------------

Minors Act of any state; or the individual's spouse, child, parent, or other
relative by blood or marriage. The Administrator is not required to see to the
proper application of any such payment, and the payment completely discharges
all claims under the Plan against the Company, the Plan and the Trust to the
extent of the payment.

    (e)  Reduction of Account Balance.  Except in the case of accelerated
distributions pursuant to Section 9.3(c), the balance of the Cash, Option Cash
or Share Account from which a distribution is made will be reduced, as of the
date of the distribution, by the cash amount or number of Shares distributed, as
the case may be.

    9.4.  Distribution of Cash, Option Cash and Share Accounts to a Beneficiary
Upon Death of a Participant.  

    (a)  Form.  Following a Participant's death, the balances of the
Participant's Cash, Option Cash and Share Accounts will be distributed to the
Participant's Beneficiary in a lump sum payment whether or not payments had
commenced to the Participant in the form of installments prior to his or her
death. Any distribution from a Participant's Cash and Option Cash Account will
be made in cash and any distribution from a Participant's Share Account will be
made in whole Shares, rounded up to the next whole Share.

    (b)  Time.  Distribution to a Beneficiary will be made as soon as
administratively practicable after the next Credit Date after the date on which
the Administrator receives notice of the Participant's death; provided that if a
distribution from the Participant's Share Account would otherwise be made after
the record date for a dividend but before the payment date for such dividend,
the distribution will be delayed and made as soon as administratively
practicable after the earnings credits have been made to the Share Account
pursuant to Section 6.2 on the payment date of the dividend.

    (c)  Amount.  The amount of the lump sum payment from a Participant's Cash
and Option Cash Accounts will be equal to the sum of the balances of the Cash
and Option Cash Accounts on the date of distribution. A lump sum distribution
from a Participant's Share Account will consist of the number of Shares equal to
the number of Share Units credited to the Share Account, rounded up to the next
whole Share.

    (d)  Reduction of Account Balance.  The balances of the Participant's Cash,
Option Cash and Share Accounts will be reduced, as of the date of the
distribution, to zero.

    (e)  Beneficiary Designation.  

     (i) Each Participant may designate, in form prescribed by the
Administrator, one or more primary Beneficiaries or alternative Beneficiaries to
receive all or a specified part of the balance of his or her Cash, Option Cash
or Share Accounts after his or her death, and the Participant may change or
revoke any such designation from time to time. No such designation, change or
revocation is effective unless signed by the Participant and received by the
Administrator during the Participant's lifetime. If a Participant has a valid
designation in effect under any Prior Deferred Compensation Plan, such
Participant's prior designation will automatically be deemed to be the
Participant's designation under this section unless and until a new designation
is made and has become effective.

    (ii) Any portion of a Participant's Cash, Option Cash and Share Accounts for
which the Participant fails to designate a Beneficiary, revokes a Beneficiary
designation without naming another Beneficiary or designates one or more
Beneficiaries, none of whom survives the Participant or exists at the time in
question, will be paid to the Participant's surviving spouse or, if the
Participant is not survived by a spouse, to the representative of the
Participant's estate.

9

--------------------------------------------------------------------------------

    (iii) The automatic Beneficiaries specified above and, unless the
designation otherwise specifies, the Beneficiaries designated by the
Participant, become fixed as of the Participant's death so that, if a
Beneficiary survives the Participant but dies before the receipt of the payment
due such Beneficiary, the payment will be made to the representative of such
Beneficiary's estate. Any designation of a Beneficiary by name that is
accompanied by a description of the relationship or only by a statement of
relationship to the Participant is effective only to designate the person or
persons standing in such relationship to the Participant at the Participant's
death.

    10.  Terms of Options Granted Under the Plan.  All Options granted under the
Plan will be governed by the following terms and conditions:

    10.1.  Non-Statutory Options.  All Options granted under the Plan will be
non-statutory stock options not entitled to special tax treatment under
Section 422 of the Internal Revenue Code of 1986, as amended to date and as may
be amended from time to time (the "Code").

    10.2.  Option Exercise Price.  The exercise price per Share purchasable
under an Option granted under the Plan will be equal to 100% of the Market Price
on the date of grant of the Option.

    10.3.  Exercisability of Options.  Each Option granted under the Plan will
be immediately exercisable.

    10.4.  Duration of Options.  Each Option granted under the Plan will
terminate ten years after its Date of Grant. If the Participant ceases to serve
as a director of the Company for any reason, then the Option will remain
exercisable until the earlier of the expiration of five years after the date the
Participant ceased to serve as a director of the Company or the remaining term
of the Option.

    10.5.  Manner of Option Exercise.  An Option granted under the Plan may be
exercised by a Participant in whole or in part from time to time, subject to the
conditions contained in the Plan, by delivering in person, by facsimile or
electronic transmission or through the mail notice of exercise to the Company at
its principal executive office in St. Paul, Minnesota, and by paying in full the
total exercise price for the Shares to be purchased in accordance with
Section 10.6. Such notice will specify the particular Option that is being
exercised (by the date of grant and total number of Shares subject to the
Option) and the number of Shares with respect to which the Option is being
exercised.

    10.6.  Payment of Exercise Price.  The total purchase price of the shares to
be purchased upon exercise of an Option granted under the Plan will be paid
entirely in cash (including check, bank draft or money order); provided,
however, that the Administrator, in its sole discretion and upon terms and
conditions established by the Administrator, may allow such payments to be made,
in whole or in part, by tender of a Broker Exercise Notice, by tender, or
attestation as to ownership, of Previously Acquired Shares, or by a combination
of such methods. For purposes of such payment, Previously Acquired Shares
tendered or covered by an attestation will be valued at the Market Price on the
exercise date. Notwithstanding the foregoing, the exercise price payable upon
the exercise of an Option by a Qualified Director who has a deferral election in
effect under Section 5.4 must be made solely by attestation as to ownership, of
Previously Acquired Shares.

    10.7.  Reload Options.  Each Participant who is a director of the Company
will automatically be granted a Reload Option under the Plan when the
Participant exercises the original underlying Option in whole or in part and
satisfies some or all of the exercise price by tender or attestation of
ownership of Previously Acquired Shares. Such Reload Option will be granted
effective as of the date of exercise of the underlying Option, will provide the
Participant the right to purchase the number of Shares tendered or attested to
in exercising the underlying Option will have an exercise

10

--------------------------------------------------------------------------------

price equal to the Market Price on the date of grant, will be immediately
exercisable, will remain exercisable for the remaining term of the original
underlying Option and will be subject to the other terms and conditions of the
original underlying Option.

    10.8.  Restrictions on Transfer.  

    (a) Except pursuant to testamentary will or the laws of descent and
distribution or as otherwise expressly permitted by Sections 10.8(b) and (c), no
right or interest of any Participant in an Option granted under the Plan prior
to the exercise of such Option will be assignable or transferable, or subjected
to any lien, during the lifetime of the Participant, either voluntarily or
involuntarily, directly or indirectly, by operation of law or otherwise.

    (b) A Participant will be entitled to designate a beneficiary to receive an
Option granted under the Plan upon such Participant's death, and in the event of
a Participant's death, payment of any amounts due under the Plan will be made
to, and exercise of any Options (to the extent permitted pursuant to Section 14)
may be made by, the Participant's legal representatives, heirs and legatees.

    (c) A Participant who is a director of the Company will be entitled to
transfer all or a portion of an Option granted under the Plan, other than for
value, to such Participant's child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
any person sharing such Participant's household (other than a tenant or
employee), a trust in which any of the foregoing have more than fifty percent of
the beneficial interests, a foundation in which any of the foregoing (or the
Participant) control the management of assets, and any other entity in which
these persons (or the Participant) own more than fifty percent of the voting
interests. Any permitted transferee will remain subject to all the terms and
conditions applicable to the Participant prior to the transfer except that a
transferee will have no rights to receive Reload Options under Section 10.7. A
permitted transfer may be conditioned upon such requirements as the
Administrator may, in its sole discretion, determine, including, but not limited
to execution and/or delivery of appropriate acknowledgements, opinion of
counsel, or other documents by the transferee.

    10.9.  Rights as a Stockholder.  No Participant will have any rights as a
stockholder with respect to any Shares covered by an Option granted under the
Plan until the Participant has exercised such Option, paid the exercise price
and become the holder of record of such Shares, and, except as otherwise
provided in Section 18.3, no adjustments will be made for dividends or other
distributions or other rights as to which there is a record date preceding the
date the Participant becomes the holder of record of such Shares.

    10.10.  Cash Payment for Options.  If a Change in Control of the Company
occurs, then the Board, without the consent of any Participant affected thereby,
may determine that some or all Participants holding outstanding Options granted
under the Plan will receive, with respect to some or all of the Shares subject
to such Options, as of the effective date of any Change in Control of the
Company, cash in an amount equal to the excess of the Market Price of such
Shares immediately prior to the effective date of such Change in Control of the
Company over the exercise price per share of such Options.

    11.  Effects of Actions Constituting Cause.  

    Notwithstanding anything in the Plan to the contrary, if a Participant is
determined by the Board, acting in its sole discretion, to have committed any
action which would constitute Cause as defined in Section 16.8, irrespective of
whether such action or the Board's determination occurs before or after such
Participant ceases to serve as a director of the Company, all rights of the
Participant under the Plan attributable to unexercised Periodic Options granted
under Section 8 and any agreements

11

--------------------------------------------------------------------------------

evidencing a Periodic Option then held by the Participant will terminate and be
forfeited without notice of any kind. Elective Options granted under Section 7
and benefits attributable to amounts credited to a Participant's Account
pursuant to Sections 4 and 5 and any earnings credited with respect to such
amounts pursuant to Sections 6.1 and 6.2 will not be forfeited.

    12.  Source of Payments: Nature of Interest.  

    12.1.  Establishment of Trust.  The Company may establish a Trust with an
independent corporate trustee. The Trust must be a grantor trust with respect to
which the Company is treated as grantor for purposes of Code Section 677 and
must provide that, upon the insolvency of the Company, Trust assets will be used
to satisfy claims of the Company's general creditors. The Company will pay all
taxes of any and all kinds whatsoever payable in respect of the Trust assets or
any transaction with respect to the Trust assets. The Company may from time to
time transfer to the Trust cash, marketable securities or other property
acceptable to the Trustee in accordance with the terms of the Trust.

    12.2.  Source of Payments.  The Trustee will make distributions to
Participants and Beneficiaries from the Trust in satisfaction of the Company's
obligations under the Plan in accordance with the terms of the Trust. The
Company is responsible for paying, from its general assets, any benefits
attributable to a Participant's Account that are not paid by the Trust.

    12.3.  Status of Plan.  Nothing contained in the Plan or Trust is to be
construed as providing for assets to be held for the benefit of any Participant
or any other person or persons to whom benefits are to be paid pursuant to the
terms of the Plan, the Participant's or other person's only interest under the
Plan being the right to receive the benefits set forth herein. The Trust is
established only for the convenience of the Company and the Participants, and no
Participant has any interest in the assets of the Trust prior to distribution of
such assets pursuant to the Plan. Until such time as Shares are distributed to a
Participant, Beneficiary of a deceased Participant or other person, he or she
has no rights as a shareholder with respect to any Share Units credited to a
Share Account pursuant to the Plan. To the extent that the Participant or any
other person acquires a right to receive benefits under the Plan or the Trust,
such right is no greater than the right of any unsecured general creditor of the
Company.

    12.4.  Non-Assignability of Benefits.  The benefits payable under the Plan
and the right to receive future benefits under the Plan may not be anticipated,
alienated, sold, transferred, assigned, pledged, encumbered, or subjected to any
charge or legal process.

    13.  Payment of Withholding Taxes.  

    13.1.  General Rules.  The Company and the Trustee are entitled to
(a) withhold and deduct from any compensation, deferral and/or benefit payment
pursuant to the Plan and other amounts that may be due and owing to the
Participant or Beneficiary from the Company, or make other arrangements for the
collection of, all legally required amounts necessary to satisfy any and all
federal, state and local withholding and other tax requirements attributable to
the Plan and an Option, including, without limitation, the grant or exercise of
an Option, or (b) require the Participant promptly to remit the amount of such
withholding to the Company before taking any action, including issuing any
Shares, with respect to an Option.

    13.2.  Special Rules.  The Company or the Trustee, as the case may be, in
its sole discretion and upon terms and conditions established by the Company or
the Trustee, as the case may be, may permit or require a Participant to satisfy,
in whole or in part, any withholding or other tax obligation described in
Section 13.1 by having such amounts withheld from any compensation, deferral
and/or benefit payment pursuant to the Plan, by remitting such amounts to the
Company or the Trustee, by electing to tender, or attest as to ownership of,
Previously Acquired Shares, by delivery of a Broker Exercise Notice or a
combination of such methods. For purposes of satisfying

12

--------------------------------------------------------------------------------

a Participant's withholding or other tax obligation, Previously Acquired Shares
tendered or covered by an attestation will be valued at their Market Price.

    14.  Securities Law and Other Restrictions.  

    Notwithstanding any other provision of the Plan or any agreements entered
into pursuant to the Plan to the contrary, neither the Company nor the Trustee
is required to issue or distribute any Shares under the Plan, and a Participant
or distributee may not sell, assign, transfer or otherwise dispose of Shares
issued or distributed pursuant to the Plan, unless (a) there is in effect with
respect to such Shares a registration statement under the Securities Act and any
applicable securities laws of a state or foreign jurisdiction or an exemption
from such registration under the Securities Act and applicable state or foreign
securities laws, and (b) there has been obtained any other consent, approval or
permit from any other regulatory body which the Company, in its sole discretion,
deems necessary or advisable. The Company or the Trustee may condition such
issuance, distribution, sale or transfer upon the receipt of any representations
or agreements from the parties involved, and the placement of any legends on
certificates representing Shares, as may be deemed necessary or advisable by the
Company in order to comply with such securities law or other restrictions.

    15.  Amendment and Termination.  

    15.1.  Amendment.  

    (a) The Company reserves the right to amend the Plan at any time to any
extent that it may deem advisable. To be effective, an amendment must be stated
in a written instrument approved in advance or ratified by the Board and
executed in the name of the Company by its Chief Executive Officer or President
and attested by the Secretary or an Assistant Secretary.

    (b) An amendment adopted in accordance with Section 15.1(a) is binding on
all interested parties as of the effective date stated in the amendment;
provided, however, that no amendment will have any retroactive effect so as to
deprive any Participant, or the Beneficiary of a deceased Participant, of any
benefit to which he or she is entitled under the terms of the Plan in effect
immediately prior to the effective date of the amendment, determined as if such
Participant had terminated service as a director immediately prior to the
effective date of the amendment.

    (c) Without limiting Section 15.1(a), the Company reserves the right to
amend the Plan to change the method of determining the earnings credited to
Participants' Accounts pursuant to Sections 6.1 and 6.2 and to apply such new
method not only with respect to the portion of the Accounts attributable to
credits made after the date on which such amendment is adopted but also with
respect to the portion of the Accounts attributable to credits made prior to the
date on which such amendment is adopted and regardless of whether such new
method would result in materially lower earnings credits than the old method.

    (d) The provisions of the Plan in effect at the termination of a
Participant's service as a director will, except as otherwise expressly provided
by a subsequent amendment, continue to apply to such Participant.

    15.2.  Termination.  The Company reserves the right to terminate the Plan at
any time. The Plan will terminate as of the date specified by the Company in a
written instrument by its authorized officers to the Administrator, adopted in
the manner of an amendment. Upon the termination of the Plan, any benefits to
which Participants have become entitled prior to the effective date of the
termination will continue to be paid in accordance with the provisions of
Section 9. No termination, suspension or amendment of the Plan may adversely
affect any outstanding Option without the consent of the affected Participant;
provided, however, that this sentence will not impair the right of the
Administrator to take whatever action it deems

13

--------------------------------------------------------------------------------

appropriate under Sections 10 and 18.3 of the Plan. Options outstanding upon
termination of the Plan may continue to be exercised in accordance with their
terms.

    16.  Definitions.  

    The definitions set forth in this Section 16 apply unless the context
otherwise indicates.

    16.1.  Account.  "Account" means the bookkeeping account or accounts
maintained with respect to a Participant pursuant to Section 3.

    16.2.  Administrator.  The "Administrator" of the Plan is the Governance
Committee of the Board or such other committee or person to whom administrative
duties are delegated pursuant to the provisions of Section 17.1, as the context
requires.

    16.3.  Annual Meeting Date.  "Annual Meeting Date" means the date on which
the annual meeting of the Company's stockholders is held.

    16.4.  Beneficiary.  "Beneficiary" with respect to a Participant is the
person designated or otherwise determined under the provisions of Section 9.4 as
the distributee of benefits payable after the Participant's death. A person
designated or otherwise determined to be a Beneficiary under the terms of the
Plan has no interest in or right under the Plan until the Participant in
question has died. A person will cease to be a Beneficiary on the day on which
all benefits to which he, she or it is entitled under the Plan have been
distributed.

    16.5.  Board.  "Board" means the board of directors of the Company.

    16.6.  Broker Exercise Notice.  "Broker Exercise Notice" means a written
notice pursuant to which a Participant, upon exercise of an Option, irrevocably
instructs a broker or dealer to sell a sufficient number of shares or loan a
sufficient amount of money to pay all or a portion of the exercise price of the
Option and/or any related withholding tax obligations and remit such sums to the
Company and directs the Company to deliver stock certificates to be issued upon
such exercise directly to such broker or dealer or their nominee.

    16.7.  Cash Account.  "Cash Account" means an Account to which deferred
amounts are credited pursuant to Sections 4 and 5.2 and earnings thereon are
credited pursuant to Section 6.1 in U.S. dollars.

    16.8.  Cause.  "Cause" means dishonesty, fraud, misrepresentation,
embezzlement or deliberate injury or attempted injury, in each case related to
the Company or any subsidiary or any material breach of any confidentiality or
non-compete agreement entered into with the Company or any subsidiary.

    16.9.  Change in Control.  "Change in Control" will be deemed to have
occurred if the event set forth in any one of the following paragraphs will have
occurred:

    (a) any "person" as such term is used in Sections 14(d) and 15(d) of the
Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company, or any corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company),
is or becomes, including pursuant to a tender or exchange offer for shares of
Common Stock pursuant to which purchases are made, the "beneficial owner" (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 25% or more of the combined voting power
of the Company's then outstanding securities, other than in a transaction
arranged or approved by the Board prior to its occurrence; provided, however,
that if any such person will become the beneficial owner, directly or
indirectly, of securities of the Company representing 34% or more of the
combined voting power of the Company's then outstanding securities, a Change in
Control will be

14

--------------------------------------------------------------------------------

deemed to occur whether or not any or all of such beneficial ownership is
obtained in a transaction arranged or approved by the Board prior to its
occurrence, and other than in a transaction in which such person will have
executed a written agreement with the Company (and approved by the Board) on or
prior to the date on which such person becomes the beneficial owner of 25% or
more of the combined voting power of the Company's then outstanding securities,
which agreement imposes one or more limitations on the amount of such person's
beneficial ownership of shares of Common Stock, if, and so long as, such
agreement (or any amendment thereto approved by the Board provided that no such
amendment will cure any prior breach of such agreement or any amendment thereto)
continues to be binding on such person and such person is in compliance (as
determined by the Board in its sole discretion) with the terms of such agreement
(including such amendment); provided, however, that if any such person will
become the beneficial owner, directly or indirectly, of securities of the
Company representing 50% or more of the combined voting power of the Company's
then outstanding securities, a Change in Control will be deemed to occur whether
or not such beneficial ownership was held in compliance with such a binding
agreement, and provided further that the provisions of this subparagraph
(a) will not be applicable to a transaction in which a corporation becomes the
owner of all the Company's outstanding securities in a transaction which
complies with the provisions of subparagraph (c) of this section (e.g., a
reverse triangular merger); or

    (b) the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on May 11, 2001,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company's stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on May 11, 2001, or whose appointment,
election or nomination for election was previously so approved or recommended;
or

    (c) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than a merger or consolidation which would result in the voting securities of
the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof) more than
50% of the combined voting power of the securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, and in which no "person" (as defined under subparagraph
(a) above) acquires 50% or more of the combined voting power of the securities
of the Company or such surviving entity or parent thereof outstanding
immediately after such merger or consolidation; or

    (d) the stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company or there is consummated an agreement for the sale
or disposition by the Company of all or substantially all of the Company's
assets, other than a sale or disposition by the Company of all or substantially
all of the Company's assets to an entity, more than 50% of the combined voting
power of the voting securities of which are owned by stockholders of the Company
in substantially the same proportions as their ownership of the Company
immediately prior to such sale.

    16.10.  Code.  "Code" means the Internal Revenue Code of 1986, as amended.
Any reference to a specific provision of the Code includes a reference to that
provision as it may be amended from time to time and to any successor provision.

15

--------------------------------------------------------------------------------

    16.11.  Company.  "Company" means Ecolab Inc.

    16.12.  Credit Date.  "Credit Date" means the date on which compensation,
deferral and earnings credits to a Cash, Option Cash or Share Account are made
pursuant to Sections 5 and 6, which is usually on the last day of a Credit
Period.

    16.13.  Credit Period.  "Credit Period" means a period of two months, which
begins on the first day of January, March, May, July, September or November and
ends on the last day of the next month thereafter.

    16.14.  Disability.  "Disability" means the total disability of a Qualified
Director. Such total disability will be deemed to have occurred if the
Administrator finds on the basis of medical evidence satisfactory to it that the
Qualified Director is prevented from engaging in any suitable gainful employment
or occupation and that such disability will be permanent and continuous during
the remainder of his or her life.

    16.15.  Effective Time.  "Effective Time" means the Annual Meeting Date in
2001.

    16.16.  Election Period.  "Election Period" means a period of one year,
which begins on May 1 of each year and ends on April 30 of the next succeeding
year; provided, the first Election Period will commence on the Annual Meeting
Date in 2001.

    16.17.  Elective Option.  "Elective Option" means an option to purchase
Shares granted pursuant to Section 7 of the Plan.

    16.18.  Market Price.  "Market Price" means the average of the high and low
sale prices of a Share during the regular trading session, which as of the
Effective Time ends at 4:00 p.m., New York City time, on a specified date or, if
Shares were not then traded, during the regular trading session on the most
recent prior date when Shares were traded, all as quoted in The Wall Street
Journal reports of New York Stock Exchange—Composite Transactions.

    16.19.  Option.  "Option" means a Periodic Option or an Elective Option
granted under the Plan.

    16.20.  Option Cash Account.  "Option Cash Account" means an Account to
which deferred amounts are credited pursuant to Section 5.2, credits are made
pursuant to Section 5.3, and earnings thereon are credited pursuant to
Section 6.1 in U.S. dollars and the balance of such Account is converted into
Elective Options pursuant to Section 7.

    16.21.  Other Director Compensation.  "Other Director Compensation" means
all cash amounts payable by the Company to a Qualified Director for his or her
services to the Company as a Qualified Director, (a) including, without
limitation, the Retainer and fees specifically paid for attending regular or
special meetings of the Board and Board committees or for acting as the chair of
a committee, but (b) excluding expense allowances or reimbursements and
insurance premiums.

    16.22.  Participant.  "Participant" is a current or former Qualified
Director who has been granted Options under the Plan or whose Account amounts
have been credited pursuant to Section 4, 5 or 6 and who has not ceased to be a
Participant pursuant to Section 2.4.

    16.23.  Periodic Option.  "Periodic Option" means an option to purchase
Shares granted to Qualified Directors from time to time pursuant to Section 8.

    16.24.  Plan.  "Plan" means the Ecolab Inc. 2001 Non-Employee Director Stock
Option and Deferred Compensation Plan, as from time to time amended or restated.

    16.25.  Plan Rules.  "Plan Rules" are rules, policies, practices or
procedures adopted by the Administrator pursuant to Section 17.2.

16

--------------------------------------------------------------------------------

    16.26.  Previously Acquired Shares.  "Previously Acquired Shares" means
Shares that are already owned by the Participant that have been held for the
period of time necessary to avoid a charge to the Company's earnings for
financial reporting purposes and that are otherwise acceptable to the
Administrator.

    16.27.  Prime Rate.  "Prime Rate" means the Bloomberg Prime Rate Composite
("Prime Rate by Country US—BB Comp").

    16.28.  Prior Deferred Compensation Plans.  "Prior Deferred Compensation
Plans" means the Company's 1997 Non-Employee Director Deferred Compensation
Plan, as amended, and the Company's Deferred Compensation Plan for Non-Employee
Directors, as amended.

    16.29.  Qualified Director.  "Qualified Director" means an individual who is
a member of the Board and who is not an employee of the Company or any of its
subsidiaries.

    16.30.  Reload Option.  "Reload Option" means an option to purchase Shares
granted to Qualified Directors pursuant to Section 10.7.

    16.31.  Retainer.  "Retainer" means the amount payable by the Company to a
Qualified Director for holding office as a Qualified Director, exclusive of fees
specifically paid for attending regular or special meetings of the Board and
Board committees, fees for acting as chair of the Board or a Board committee,
expense allowances or reimbursements, insurance premiums, charitable gift
matching contributions and any other payments that are determined by reference
to factors other than holding office as a Qualified Director.

    16.32.  Securities Act.  "Securities Act" means the Securities Act of 1933,
as amended. Any reference to a specific provision of the Securities Act includes
a reference to that provision as it may be amended from time to time and to any
successor provision.

    16.33.  Share Account.  "Share Account" means an Account to which credits
are made pursuant to Section 5.1, deferred amounts are credited pursuant to
Sections 4, 5.2 and 5.4 and earnings are credited pursuant to Section 6.2 in
Share Units.

    16.34.  Share Unit Compensation.  "Share Unit Compensation" means the
compensation paid to Qualified Directors in the form of credits to their Share
Accounts pursuant to Section 5.1.

    16.35.  Share Units.  "Share Units" means a unit credited to a Participant's
Share Account pursuant to Sections 4, 5.1, 5.2, 5.4 and 6.2, each of which
represents the economic equivalent of one Share. A Participant will not have any
rights as a stockholder with respect to Share Units until the Participant is
distributed Shares pursuant to Section 9 of the Plan.

    16.36.  Shares.  "Shares" means shares of common stock of the Company, $1.00
par value, or such other class or kind of shares or other securities as may be
applicable pursuant to Section 18.3.

    16.37.  Trust.  "Trust" means any trust or trusts established by the Company
pursuant to Section 15.1 of the Plan.

    16.38.  Trustee.  "Trustee" means the independent corporate trustee or
trustees that at the relevant time has or have been appointed to act as Trustee
of the Trust.

    16.39.  Unforeseeable Emergency.  "Unforeseeable Emergency" means an
unanticipated emergency that is caused by an event beyond the Participant's
control resulting in a severe financial hardship that cannot be satisfied
through other means. The existence of an unforeseeable emergency will be
determined by the Administrator.

17

--------------------------------------------------------------------------------

    17.  Administration.  

    17.1.  Administrator.  The general administration of the Plan and the duty
to carry out its provisions will be vested in the Governance Committee of the
Board or such other Board committee as may be subsequently designated as
Administrator by the Board. Such committee may delegate such duty or any portion
thereof to a named person and may from time to time revoke such authority and
delegate it to another person.

    17.2.  Plan Rules and Regulations.  The Administrator has the discretionary
power and authority to make such Plan Rules as the Administrator determines to
be consistent with the terms, and advisable in connection with the
administration, of the Plan and to modify or rescind any such Plan Rules. In
addition, the Administrator has the discretionary power and authority to limit
or modify application of Plan provisions and Plan Rules as the Administrator
determines to be advisable to facilitate tax deferral treatment (or accommodate
the unavailability thereof) for Options granted to, or amounts credited with
respect to, non-U.S. resident Participants.

    17.3.  Administrator's Discretion.  The Administrator has the sole
discretionary power and authority to make all determinations necessary for
administration of the Plan, except those determinations that the Plan requires
others to make, and to construe, interpret, apply and enforce the provisions of
the Plan and Plan Rules whenever necessary to carry out its intent and purpose
and to facilitate its administration, including, without limitation, the
discretionary power and authority to remedy ambiguities, inconsistencies,
omissions and erroneous benefit calculations. In the exercise of its
discretionary power and authority, the Administrator will treat all similarly
situated persons uniformly.

    17.4.  Specialist's Assistance.  The Administrator may retain such
actuarial, accounting, legal, clerical and other services as may reasonably be
required in the administration of the Plan, and may pay reasonable compensation
for such services. All costs of administering the Plan will be paid by the
Company.

    17.5.  Indemnification.  The Company agrees to indemnify and hold harmless,
to the extent permitted by law, each director, officer and employee of the
Company and any subsidiary or affiliate of the Company against any and all
liabilities, losses, costs and expenses (including legal fees) of every kind and
nature that may be imposed on, incurred by, or asserted against such person at
any time by reason of such person's services in connection with the Plan, but
only if such person did not act dishonestly or in bad faith or in willful
violation of the law or regulations under which such liability, loss, cost or
expense arises. The Company has the right, but not the obligation, to select
counsel and control the defense and settlement of any action for which a person
may be entitled to indemnification under this provision.

    18.  Shares Available for Issuance.  

    18.1.  Maximum Number of Shares Available.  Subject to adjustment as
provided in Section 18.2, the maximum number of Shares that will be available
for issuance or distribution under the Plan will be 500,000 Shares, plus any
Shares which, as of the Effective Time, are reserved for issuance under the 1997
Non-Employee Director Deferred Compensation Plan, as amended, and the Company's
1995 Non-Employee Director Stock Option Plan and which are not thereafter issued
or which have been issued but are subsequently forfeited and which would
otherwise have been available for further issuance under such plans. The Shares
available for issuance or distribution under the Plan may, at the election of
the Administrator, be either treasury shares or shares authorized but unissued,
and, if treasury shares are used, all references in the Plan to the issuance or
distribution of Shares will, for corporate law purposes, be deemed to mean the
transfer of shares from treasury.

18

--------------------------------------------------------------------------------

    18.2.  Accounting.  Shares that are issued or distributed under the Plan or
that are subject to outstanding Options granted under the Plan or Share Units
will be applied to reduce the maximum number of Shares remaining available for
issuance or distribution under the Plan. Any Shares that are subject to an
Option granted under the Plan that lapses, expires, is forfeited or for any
reason is terminated unexercised and any Shares that are subject to Share Units
in a Share Account that are forfeited pursuant to Section 9.3(c) will
automatically again become available for issuance or distribution under the
Plan. To the extent that the exercise price of any Option granted under the Plan
and/or associated tax withholding obligations are paid by tender or attestation
as to ownership of Previously Acquired Shares, or to the extent that such tax
withholding obligations are satisfied by withholding of shares otherwise
issuable upon exercise of the Option, only the number of Shares issued net of
the number of Shares tendered, attested to or withheld will be applied to reduce
the maximum number of Shares remaining available for issuance under the Plan.

    18.3.  Adjustment to Shares, Share Units and Options.  In the event of any
reorganization, merger, consolidation, recapitalization, liquidation,
reclassification, stock dividend, stock split, combination of shares, rights
offering, divestiture or extraordinary dividend (including a spin-off) or any
other similar change in the Company's corporate structure or the Shares, the
Administrator (or, if the Company is not the surviving corporation in any such
transaction, the board of directors of the surviving corporation) will make
appropriate adjustment (which determination will be conclusive) as to the number
and kind of securities or other property (including cash) available for issuance
or distribution under the Plan and as to the number and kind of Share Units
credited to Share Accounts and the number and kind of securities as to which
Options are to be granted and, in order to prevent dilution or enlargement of
the rights of Participants holding Options, the number, kind and exercise price
of securities subject to outstanding Options.

    19.  Miscellaneous.  

    19.1.  Other Benefits.  Neither amounts deferred nor amounts paid pursuant
to the Plan constitute salary or compensation for the purpose of computing
benefits under any other benefit plan, practice, policy or procedure of the
Company unless otherwise expressly provided thereunder.

    19.2.  No Warranties Regarding Treatment.  The Company makes no warranties
regarding the tax treatment to any person of any deferrals or payments made
pursuant to the Plan, and each Participant will hold the Administrator and the
Company and their officers, directors, employees, agents and advisors harmless
from any liability resulting from any tax position taken in good faith in
connection with the Plan.

    19.3.  No Rights to Continued Service Created.  Neither the establishment of
or participation in the Plan gives any individual the right to continued service
on the Board or limits the right of the Company or its stockholders to terminate
or modify the terms and conditions of service of such individual on the Board or
otherwise deal with any individual without regard to the effect that such action
might have on him or her with respect to the Plan.

    19.4.  Successors.  Except as otherwise expressly provided in the Plan, all
obligations of the Company under the Plan are binding on any successor to the
Company whether the successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise of all of the business and/or assets of the
Company.

    19.5.  Cross Reference.  References in the Plan to a particular section
refer to that section within the Plan, references within a section of the Plan
to a particular subsection refer to that subsection within the same section, and
references within a section or subsection to a particular clause refer to that
clause within the same section or subsection, as the case may be.

    19.6.  Number and Gender.  Wherever appropriate, the singular may be read as
the plural, the plural may be read as the singular, and one gender may be read
as the other gender.

19

--------------------------------------------------------------------------------

    19.7.  Governing Law.  All questions pertaining to the construction,
validity, effect and enforcement of the Plan will be determined in accordance
with the internal, substantive laws of the State of Minnesota without regard to
the conflict of laws rules of the State of Minnesota or any other jurisdiction.

    19.8.  Headings.  The headings of sections are included solely for
convenience of reference; if there exists any conflict between such headings and
the text of the Plan, the text will control.

20

--------------------------------------------------------------------------------



QuickLinks


ECOLAB INC. 2001 NON-EMPLOYEE DIRECTOR STOCK OPTION AND DEFERRED COMPENSATION
PLAN
